Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-20, now as 1-19 are allowable over the arts of record.  This is because the arts of record do not teach or disclose the invention as recited in claims 1, 11 and 19 as follow:
Claim 1:
“a memory controller comprising a first interface, a second interface, and a first data processor configured to perform a first data processing on read data retrieved from the memory device and output first-processed read data via one of the first interface and the second interface; and
a field programmable gate array (FPGA) comprising a third interface connected to the first interface, a fourth interface connected to the second interface, a fifth interface connected to an external host, and a second data processor configured to perform a second data processing on the first-processed read data and output second-processed read data to the external host via the fifth interface,
wherein the second data processor comprises a second error correction code (ECC) engine configured to perform a second ECC decoding on the first-processed read data received from the third interface to provide the second-processed read data”, in combination with the other limitations of the based claim.



Claim 11:
“a memory controller comprising a first interface, a second interface, and a first data processor including a first error correction code (ECC) engine; and
a field programmable gate array (FPGA) comprising a third interface connected to the first interface, a fourth interface connected to the second interface, a fifth interface connected to an external host, and a second data processor including a second ECC engine;
wherein the memory controller is configured to determine whether a write operation requested by the external host is a normal write operation or a highly reliable write operation,
upon determining that the write operation is a normal write operation, the memory controller configures a normal write operation path between the external host and the memory device including; the fifth interface, the fourth interface, the second interface, the first ECC engine, else
upon determining that the write operation is a highly reliable write operation, the memory controller configures a highly reliable write operation path between the external host and the memory device including; the fifth interface, the second ECC engine, the third interface, the first interface, and the first ECC engine”.

Claim 19:
“a memory controller including a first data processor including a first error correction code (ECC) engine, a field programmable gate array (FPGA) including a second ECC engine and operating in response to program, and a non-volatile memory device, the method comprising:
selecting between a normal read path and a highly reliable read path in response to a read request received from an external host;
upon selecting the highly reliable path, performing a first ECC decoding on read data retrieved from the non-volatile memory device to provide first-processed data, performing 
upon selecting the normal path, performing only the first ECC decoding on the read data to provide the first-processed data, and providing the first-processed data to the external host”.
Hence, the prior arts of record do not anticipate nor render obvious the claimed inventions.  Thus, claims 1-19 are allowable over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111